Electronically Filed
                                                           Supreme Court
                                                           SCWC-XX-XXXXXXX
                                                           23-JAN-2019
                                                           12:44 PM



                             SCWC-XX-XXXXXXX

              IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            STATE OF HAWAI#I,
                      Respondent/Plaintiff-Appellee

                                   vs.

                           RONALD S. FUJIYOSHI,
                     Petitioner/Defendant-Appellant.


             CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CASE NO. 3DCW-XX-XXXXXXX)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Ronald S. Fujiyoshi’s
application for writ of certiorari filed on November 27, 2018, is
hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be held in
this case.    Any party may, within ten days and pursuant to Rule 34(c)
of the Hawai#i Rules of Appellate Procedure, move for retention of
oral argument.
          DATED:   Honolulu, Hawai#i, January 23, 2019.

                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson